Cite as: 592 U. S. ____ (2021)            1

                    Statement of THOMAS, J.

SUPREME COURT OF THE UNITED STATES
    NIKKI BRUNI, ET AL. v. CITY OF PITTSBURGH,
             PENNSYLVANIA, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
             No. 19–1184. Decided January 11, 2021

  The petition for a writ of certiorari is denied.
  Statement of JUSTICE THOMAS respecting the denial of
certiorari.
  The city of Pittsburgh, like many jurisdictions, has cre-
ated “buffer zones” around abortion clinics. These zones of-
ten impose serious limits on free speech. Many even pro-
hibit certain one-on-one conversations. In 2000, we upheld
one such law, determining that it survived under the First
Amendment because it satisfied intermediate scrutiny.
Hill v. Colorado, 530 U. S. 703 (2000). Our use of interme-
diate scrutiny there, however, “is incompatible with current
First Amendment doctrine as explained in Reed [v. Town of
Gilbert, 576 U. S. 155 (2015)] and McCullen [v. Coakley, 573
U. S. 464 (2014)].” Price v. Chicago, 915 F. 3d 1107, 1117
(CA7 2019). For example, these more recent decisions es-
tablish that strict scrutiny is the proper standard of review
when a law targets a “specific subject matter . . . even if it
does not discriminate among viewpoints within that subject
matter.” Reed, 576 U. S., at 169.
  I agree with the Court’s decision not to take up this case
because it involves unclear, preliminary questions about
the proper interpretation of state law. But the Court should
take up this issue in an appropriate case to resolve the glar-
ing tension in our precedents.